    Case 1:03-md-01570-GBD-SN Document 4727 Filed 08/02/19 Page 1 of 4




                    MDL 1570 PLAINTIFFS' EXECUTIVE COMMITTEES
                           In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)

    Plaintiffs' Executive Committee for Personal                 Plaintiffs' Executive Committee for
              Injury and Death Claims                                     Commercial Claims
 Ronald L. Motley (1944-2013)                              Stephen A. Cozen, Co-Chair
 Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs    Sean Carter, Co-Chair
 MOTLEY RICE LLC                                           COZEN O'CONNOR
 James P. Kreindler, Co-Chair
 KREINDLER & KREINDLER LLP
 Andrew J. Maloney III, Co-Liaison Counsel                 J. Scott Tarbutton, Liaison Counsel
 KREINDLER & KREINDLER LLP                                 COZEN O'CONNOR
 Robert T. Haefele, Co-Liaison Counsel
 MOTLEY RICE LLC
                                                                                          August 2, 2019
 VIA ECF/E-Mail
 Hon. Sarah Netburn
 United States Magistrate Judge for the Southern
 District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square
 New York, NY 10007
 Netburn_NYSDChambers@nysd.uscourts.gov

         Re: In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
                This document relates to: All Actions

PLAINTIFFS' OPPOSITION TO ALZAMARI REQUEST TO MODIFY DEPOSITION
Dear Judge Netburn,
        Plaintiffs respectfully submit this response in opposition to last night's letter filed by
Kelly Moore, Esq. of Morgan Lewis, counsel to third party witness Akram Alzamari, seeking to
further control and curtail the 9/11 Plaintiffs' rights to conduct a deposition of a material witness
and deny access to critical information. The Court will recall that Ms. Moore raised certain
purported security issues for the witness to the Court on an ex parte basis. The Court ultimately
struck a balance and held that the deposition would proceed by written questions pursuant to Fed.
R. Civ. P. 31 before a videographer.
       The Court's May 29, 2019 Order [doc. 4564] permitted the Plaintiffs to inquire of the
witness about the three topics, identified on pages four and five of our motion to reconsider:
         1.


       2.      the pre-September 11, 2001 observations and knowledge of the witness of the
following individuals, and his interactions and discussions with them: (a) Saudi government
diplomat and Imam Fahad al-Thumairy, Saudi employee Omar al-Bayoumi, Saudi Embassy and
Consulate personnel, Saudi Ministry of Islamic Affairs personnel, and any other Saudi
    Case 1:03-md-01570-GBD-SN Document 4727 Filed 08/02/19 Page 2 of 4




government personnel; (b) 9/11 hijackers Nawaf al-Hazmi and Khalid al-Mihdhar; and (c) any
individuals who had interactions with and/or rovided assistance to the hijackers, including
                and family, and                  , who Thumairy and Bayoumi tasked to help
the hijackers;

       3.      the observations and knowledge of the witness concerning the King Fahad
Mosque, its employees, operation, and leadership prior to September 11, 2001, and the visits of
the 9/11 hijackers to that Mosque.


         On July 19, 2019, Plaintiffs served Ms. Moore with 244 deposition questions to be asked
of Mr. Alzamari at his deposition by the court reporter. Many of the questions have sub-parts
that are natural follow-up questions depending upon his answer to the topic. In many cases, if
the initial response is negative, the follow-up questions would not be asked. Ms. Moore's letter
counts all sub-parts, many of which may not get asked, in reaching the 645 number she
articulated.' Counsel for the Kingdom served its questions for cross examination moments ago.
They are brief and contain 18 questions and the reading of some statements.
        Similar to a lawyer's preparation of a witness for any deposition, Ms. Moore can prepare
Mr. Alzamari for his deposition by advising him about the three topics above and the FBI 302s
interview statements of Mr. Alzamari that were provided to her several months ago. There is no
precedent or proper basis for Ms. Moore to give Mr. Alzamari the actual deposition questions in
advance of his testimony. The purpose of the deposition is to hear from the witness, and not get
responses scripted by counsel.

This Court has described a deposition as:

               a question-and-answer conversation between the deposing lawyer
               and the witness. There is no proper need for the witness's own
               lawyer to act as an intermediary, interpreting questions, deciding
               which questions the witness should answer, and helping the
               witness to formulate answers. The witness comes to the deposition
               to testify, not to indulge in a parody of Charlie McCarthy, with
               lawyers coaching or bending the witness's words to mold a legally
               convenient record. It is the witness — not the lawyer — who is the
               witness.
Abu Dhabi Commercial Bank, v. Morgan Stanley & Co. Inc., No. 08 CV 7508, 2011 U.S.
Dist. LEXIS 116840, 2011 WL 4526141, at *7 (S.D.N.Y. Sept. 21, 2011) (citing Hall v.
Clifton Precision, 150 F.R.D. 525, 528 (E.D. Pa. 1993)); see also Cordero v. City ofNew
York, 2017 U.S. Dist. LEXIS 80556, at *17 (E.D.N.Y. May 12, 2017) (quoting Abu Dhabi).



1 In recent third party witness deposition of Dr. Khalil, over 1,500 questions were asked by the
parties within seven hours.
                                                 2
    Case 1:03-md-01570-GBD-SN Document 4727 Filed 08/02/19 Page 3 of 4




         "To allow private conferences initiated by the witness would be to allow the witness
    to listen to the question, ask his or her lawyer for the answer, and then parrot the lawyer's
    response. Again, this is not what depositions are all about -- or, at least, it is not what
    they are supposed to be all about." Hall v Clifton Precision, 150 FRD 525, 528 (E.D. Pa.
    1993); See also this, from Cordero v. City ofNew York, 2017 U.S. Dist. LEXIS 80556, at
    *17 (May 12, 2017, EDNY).

       The people and topics identified in Plaintiffs' questions are within the scope of the
Court's Order. No suggestion is made otherwise. Nor is any claim made that Plaintiffs'
questions implicate any of the concerns raised by Ms. Moore before this Court ex parte.

        Rule 31 requires service of cross-examination questions 14 days after service of the
opening questions on direct. That deadline is today, August 2. Plaintiffs then have 7 days to
serve their re-direct questions.2 Plaintiffs told Ms. Moore that they must receive her objections
now so that Plaintiffs are aware of any disputes, and in particular any instructions not to answer a
question, before we are required to submit our re-direct questions.
        If the Court is inclined to grant more time for Ms. Moore to lodge her objections,
Plaintiffs respectfully request that the Court allow Plaintiffs additional time to submit their re-
direct questions and resolve any objections to a question re before the deposition which is
presently noticed for August 21.
        Finally, while not raised in Ms. Moore's letter, we discussed with Ms. Moore that now
that she has our questions and can see that they do not raise the security issues discussed ex
parte, whether she would now consent to a more traditional deposition where the lawyers would
read the questions that have been submitted in advance and only deviate to clarify a question,
engage in natural follow up or re-phrase an otherwise objectionable question. In a less than ideal
alternative, we asked that we allow a limited number of counsel be present in person or by video
conference in the event that one of these issues arises and can be resolved expeditiously among
the parties or with the assistance of the Court. Ms. Moore has not stated a firm position on this.


                                                        Respectfully submitted,

 MOTLEY RICE LLC                                      KREINDLER & KREINDLER LLP


 By: /s/ Robert T. Haefele                            By: /s/ Andrew J. Maloney,III
 Robert T. Haefele                                    James P. Kreindler
 For the Plaintiffs Exec. Committees                  Steven R. Pounian
                                                      For the Plaintiffs Exec. Committees



2 As of the drafting of this letter, Plaintiffs have not received any questions for cross examination
from Dallah Avco.
                                                  3
      Case 1:03-md-01570-GBD-SN Document 4727 Filed 08/02/19 Page 4 of 4




 COZEN O'CONNOR
 By: /s/ Sean P. Carter
 Sean P. Carter
 For the Plaintiffs Exec. Committees


cc:     The Honorable George B. Daniels, By Mail

        (VIA E-MAIL)

        Michael K. Kellogg, Esq.
        Mark C. Hansen, Esq.
        Gregory G. Rapawy, Esq.
        Andrew Chun-Yang Shen, Esq.
        KELLOGG, HANSEN, TODD, FIGEL & FREDERICK, PLLC
        Sumner Square
        1615 M Street, N.W., Suite 400
        Washington, D.C. 20036
        mkelloggii
                 l   ellogghansen.com
        mhansen'il  ellogghansen.com
        grapavvv@kellogghansen.com
        ashen@kellogghansen.com
        (Counsel for the Kingdom of Saudi Arabia)

        Robert K. Kry, Esq.
        MoloLamken LLP
        600 New Hampshire Avenue, N.W.
        Washington, DC 20037
        rkiyOmololamken.com
        (Counsel for Dallah Avco)
